
	
		II
		111th CONGRESS
		2d Session
		S. 3088
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 8, 2010
			Mr. Feingold (for
			 himself and Mr. McCain) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reduce the number of executive branch
		  political appointees.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce Bureaucracy Act.
		2.Reduction in
			 number of political appointees
			(a)DefinitionIn this section, the term political
			 appointee means any individual who—
				(1)is employed in a position on the executive
			 schedule under sections 5312 through 5316 of title 5, United States
			 Code;
				(2)is a limited term appointee, limited
			 emergency appointee, or noncareer appointee in the senior executive service as
			 defined under section 3132(a) (5), (6), and (7) of title 5, United States Code,
			 respectively; or
				(3)is employed in a position in the executive
			 branch of the Government of a confidential or policy-determining character
			 under Schedule C of subpart C of part 213 of title 5 of the Code of Federal
			 Regulations.
				(b)LimitationThe President, acting through the Office of
			 Management and Budget and the Office of Personnel Management, shall take such
			 actions as necessary to ensure that the total number of political appointees
			 shall not exceed 2,000.
			(c)Effective
			 dateThis section shall take
			 effect 1 year after the date of enactment of this Act.
			
